Fourth Court of Appeals
                                       San Antonio, Texas
                                            December 19, 2014

                                           No. 04-14-00881-CR

                                     EX PARTE Shawn SANDERS

                                  Original Habeas Corpus Proceeding 1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Patricia O. Alvarez, Justice

        On December 17, 2014, relator filed a petition for writ of habeas corpus. The court has
considered relator’s petition and has determined that it is without jurisdiction to consider the
relief requested. Accordingly, relator’s petition for writ of habeas corpus is DISMISSED FOR
LACK OF JURISDICTION. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later
date.

           It is so ORDERED on December 19th, 2014.


                                                                    _____________________________
                                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of December, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2012CR5452, styled The State of Texas v. Shawn L. Sanders, pending in
the 227th Judicial District Court, Bexar County, Texas, the Honorable Philip A. Kazen Jr. presiding.